                                         Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 1 of 28




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZACHARY NIGHTINGALE, et al.,                      Case No. 19-cv-03512-WHO
                                                          Plaintiffs,                      ORDER GRANTING SUMMARY
                                   8
                                                                                           JUDGMENT IN FAVOR OF
                                                  v.                                       PLAINTIFFS FOR DECLARATORY
                                   9
                                                                                           AND INJUNCTIVE RELIEF;
                                  10     U.S. CITIZENSHIP AND IMMIGRATION                  GRANTING MOTIONS TO SEAL
                                         SERVICES, et al.,
                                  11                                                       Re: Dkt. Nos. 68, 70, 75, 78
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiffs and class members are noncitizens and attorneys who challenge the systemic

                                  14   failure of the U.S. Department of Homeland Security (“DHS”) and its component agencies, U.S.

                                  15   Citizenship and Immigration Services (“USCIS”) and U.S. Immigration and Customs

                                  16   Enforcement (“ICE”) (collectively “defendants”), to respond to their requests for Alien

                                  17   Registration Files (“A-Files”) within the statutory deadlines mandated by the Freedom of

                                  18   Information Act (“FOIA”). Defendants admit that they have not complied with those FOIA
                                  19   deadlines for at least the past eight years.

                                  20           This noncompliance has real life consequences. Defendants serve as custodians of A-Files,

                                  21   prosecutors in removal proceedings, and adjudicators of applications for immigration benefits.

                                  22   Their delay in processing A-File FOIA requests deprives plaintiffs of the information they need to

                                  23   defend against removal, to obtain benefits, and to gain citizenship. It undermines the fairness of

                                  24   immigration proceedings, particularly for the vast number of noncitizens who navigate our

                                  25   immigration system without assistance of counsel.

                                  26           Despite defendants’ recent efforts to reduce the backlog of A-File FOIA requests, they
                                  27   have not come close to resolving this systemic problem. A comprehensive remedy is needed and

                                  28   is long overdue.
                                         Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 2 of 28




                                   1           In light of the undisputed history of defendants’ failure to meet FOIA statutory deadlines, I

                                   2   GRANT summary judgment in favor of plaintiffs. I GRANT declaratory relief that defendants

                                   3   have violated the FOIA by failing to make timely determinations on plaintiffs’ A-File FOIA

                                   4   requests within the mandated statutory time frames and that defendants have engaged in a pattern

                                   5   or practice of violating FOIA’s statutory deadlines when responding to requests for A-Files. I

                                   6   ORDER injunctive relief in the following form: (i) defendants are permanently enjoined from

                                   7   further failing to adhere to FOIA statutory deadlines for adjudicating A-File FOIA requests; (ii)

                                   8   within sixty (60) days of this order, defendants must make determinations on all A-File FOIA

                                   9   requests in USCIS’s and ICE’s backlogs; (iii) defendants must provide the court and class counsel

                                  10   with quarterly compliance reports, with the first report due within ninety (90) days of this order.

                                  11           A Case Management Conference is set for April 6, 2021 at 2:00 p.m. The parties shall file

                                  12   a joint case management statement by March 30, 2021.
Northern District of California
 United States District Court




                                  13                                            BACKGROUND

                                  14           On October 15, 2019, I found that class certification was “appropriate in these

                                  15   extraordinary circumstances” because plaintiffs “established that noncitizens nationwide

                                  16   experience significant delays in obtaining their A-Files and that such delays are harmful to their

                                  17   immigration cases.” Nightingale v. U.S. Citizenship & Immigration Servs., 333 F.R.D. 449, 453

                                  18   (N.D. Cal. 2019). A “single injunction or declaratory judgment would provide relief to each

                                  19   member of the proposed classes – the timely determination of their time-sensitive A-File FOIA

                                  20   requests.” Id. The following two classes were certified:

                                  21                  USCIS Class: All individuals who filed, or will file, A-File FOIA
                                                      requests with USCIS which have been pending, or will be pending,
                                  22                  with USCIS for more than 30 business days without a determination.
                                                      ICE Referral Class: All individuals who filed, or will file, A-File
                                  23                  FOIA requests with USCIS that USCIS has referred, or will refer, to
                                                      ICE and which have been pending, or will be pending, for more than
                                  24                  30 business days from the date of the initial filing with USCIS without
                                                      a determination.
                                  25
                                       Id. at 456.
                                  26
                                               Plaintiffs now move for summary judgment and seek an order (i) declaring this pattern or
                                  27
                                       practice unlawful, (ii) permanently enjoining defendants from violating FOIA, (iii) ordering the
                                  28
                                                                                         2
                                         Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 3 of 28




                                   1   elimination of existing backlogs within thirty (30) days, (iv) requiring regular compliance reports

                                   2   to the court and class counsel, and (v) ordering defendants to provide notice and a uniform

                                   3   procedural mechanism that will ensure that class members in removal proceedings can request and

                                   4   receive A-Files in a timely manner. Plaintiffs’ Notice of Motion and Motion for Summary

                                   5   Judgment (“MSJ”) [Dkt. No. 70].

                                   6           Defendants cross-move for summary judgment on grounds that plaintiffs have failed to

                                   7   establish a pattern or practice claim. Defendants’ Notice of Cross-Motion for Summary Judgment

                                   8   and Opposition to Plaintiffs’ Motion for Summary Judgment (“Cross MSJ”) [Dkt. No. 75]. Even

                                   9   if a pattern or practice is established, they ask that I decline to issue injunctive relief in light of

                                  10   their recent efforts to comply with FOIA’s deadlines and reduce the backlog. I heard oral

                                  11   argument on December 9, 2020.

                                  12                                            LEGAL STANDARD
Northern District of California
 United States District Court




                                  13           Summary judgment on a claim or defense is appropriate “if the movant shows that there is

                                  14   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  15   law.” Fed. R. Civ. P. 56(a). In order to prevail, a party moving for summary judgment must show

                                  16   the absence of a genuine issue of material fact with respect to an essential element of the non-

                                  17   moving party’s claim, or to a defense on which the non-moving party will bear the burden of

                                  18   persuasion at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has

                                  19   made this showing, the burden then shifts to the party opposing summary judgment to identify

                                  20   “specific facts showing there is a genuine issue for trial.” Id. The party opposing summary

                                  21   judgment must present affirmative evidence from which a jury could return a verdict in that

                                  22   party’s favor. Anderson v. Liberty Lobby, 477 U.S. 242, 257 (1986).

                                  23           On summary judgment, the court draws all reasonable factual inferences in favor of the

                                  24   non-movant. Id. at 255. In deciding the motion, “[c]redibility determinations, the weighing of the

                                  25   evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

                                  26   judge.” Id. However, conclusory and speculative testimony does not raise genuine issues of fact

                                  27   and is insufficient to defeat summary judgment. See Thornhill Publ’g Co., Inc. v. GTE Corp., 594

                                  28   F.2d 730, 738 (9th Cir. 1979).
                                                                                            3
                                            Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 4 of 28




                                   1                                               DISCUSSION

                                   2   I.      PATTERN OR PRACTICE CLAIMS
                                   3           Before discussing the merits of plaintiffs’ pattern or practice claims, I start with an

                                   4   overview of defendants’ obligations under FOIA and why those obligations are particularly

                                   5   important in this case.

                                   6           A.     FOIA Statutory Deadlines
                                   7           The FOIA statute requires that an agency make a determination on a FOIA request within

                                   8   20 business days. 5 U.S.C. § 552(a)(6)(A)(i). An agency may extend its response time in case of

                                   9   “unusual circumstances,” by no more than 10 business days provided it sends the requestor

                                  10   “written notice.” 5 U.S.C. § 552(a)(6)(B)(i).

                                  11           Congress recognized the importance of timely conveying the information sought through

                                  12   FOIA. When it initially enacted a 10-day limit for responding to FOIA requests, it noted that
Northern District of California
 United States District Court




                                  13   “information is often useful only if it is timely” and that the purpose of the time limit was to

                                  14   require agencies “to respond to inquiries . . . within specific time limits.” H. Rep. No. 93-876, at

                                  15   126 (1974), as reprinted in 1974 U.S.C.C.A.N. 6267, 6271. When Congress extended the deadline

                                  16   to 20 days, it again recognized “[l]ong delays in access can mean no access at all,” and urged

                                  17   agencies to “respond to requests in a timely manner.” H. Rep. No. 104-795, at 16-23, as reprinted

                                  18   in 1996 U.S.C.C.A.N. 3459, 3466. Accordingly, “[i]n adopting the FOIA, Congress was

                                  19   specifically concerned that agencies would delay in responding to requests, and as a result ‘an

                                  20   agency’s failure to comply with the FOIA’s time limits is, by itself, a violation of the FOIA.’”

                                  21   Our Children’s Earth Found. v. Nat’l Marine Fisheries Serv., No. 14-1130 SC, 2015 WL

                                  22   4452136, at *7 (N.D. Cal. Jul. 20, 2015) (hereinafter “OCE I”) (quoting Gilmore v. U.S. Dep’t of

                                  23   Energy, 33 F. Supp. 2d 1184, 1187 (N.D. Cal. 1998)); see also Long v. IRS, 693 F.2d 907, 910

                                  24   (9th Cir. 1982) (concluding that an agency’s unreasonable delay in disclosing non-exempt

                                  25   documents violates the FOIA and “courts have a duty to prevent these abuses”).

                                  26           Although courts recognize that resources for FOIA compliance may be “heavily taxed by

                                  27   the quantity and depth of FOIA requests (especially in light of budget constraints that limit

                                  28   personnel and resources assigned to an agency), that does not grant the agency carte blanche to
                                                                                          4
                                           Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 5 of 28




                                   1   repeatedly violate congressionally mandated deadlines.” OCE I, 2015 WL 4452136, at *8.

                                   2   Rather, it is incumbent on agencies to “inform Congress of the additional resources needed to fully

                                   3   comply with the FOIA.” Gilmore, 33 F. Supp. 2d at 1188 (quoting H. Rep. No. 104-795, as

                                   4   reprinted in 1996 U.S.C.C.A.N. 3448, 3472).

                                   5          B.      Importance of Timely Obtaining A-Files
                                   6          Compliance with FOIA deadlines is especially important in the immigration context: It

                                   7   provides an essential safeguard to plaintiffs who require a copy of their A-Files to pursue

                                   8   immigration benefits or defend themselves or their clients against removal.1 See generally Ex. A1,

                                   9   Declaration of Zachary Nightingale (“Nightingale Decl.”); Ex. A2, Declaration of Matthew

                                  10   Hoppock (“Hoppock Decl.”); Ex. A3, Declaration of Laura St. John (“St. John Decl.”); Ex. A4,

                                  11   Declaration of Andrea Sáenz (“Sáenz Decl.”); Ex. A5, Declaration of Sabrina Damast (“Damast

                                  12   Decl.”); Ex. A6, Declaration of Hans Meyer (“Meyer Decl.”). A-Files include critical information
Northern District of California
 United States District Court




                                  13   about past interactions between the individual and DHS; records of prior entries, admissions, or

                                  14   removal orders; records of past statements; and records of past applications filed by the noncitizen

                                  15   or on the noncitizen’s behalf. See Hoppock Decl. ¶¶ 9–12, 15–18; Damast Decl. ¶¶ 11–13, 15;

                                  16   Sáenz Decl. ¶¶ 8–9; St. John Decl. ¶ 6; Meyer Decl. ¶ 7; Nightingale Decl. ¶ 2. Where an

                                  17   individual is a victim of an immigration scam, mentally incompetent, or suffering from extreme

                                  18   trauma, the A-File may be the only means available to discern their immigration history. See

                                  19   Hoppock Decl. ¶ 13; St. John Decl. ¶¶ 5–6, 9; Sáenz Decl. ¶12.

                                  20          Timely access to A-Files is vital for noncitizens in removal proceedings. A-File records

                                  21   inform whether detained individuals—most of whom are unrepresented—can contest charges of

                                  22   alienage or removability, are eligible for release on bond, and/or are eligible for relief from

                                  23   removal. See Nightingale Decl. ¶¶ 2, 4, 16; Hoppock Decl. ¶¶ 9–12, 15; St. John Decl. ¶ 6; Sáenz

                                  24   Decl. ¶ 8; Damast Decl. ¶¶ 4, 5, 12; Meyer Decl. ¶¶ 6, 9. Without access to the information in A-

                                  25   Files, attorneys and pro se individuals are at a distinct disadvantage because the ICE prosecutor

                                  26
                                  27
                                       1
                                        “An A-File, or Alien File, is the official Government record that contains information regarding
                                       noncitizens as they pass through the U.S. immigration and inspection process.” Ex. B,
                                  28   Compliance Review of U.S. Citizenship and Immigration Services, U.S. Department of Homeland
                                       Security Freedom of Information Act Program, at Bates 81744.
                                                                                         5
                                           Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 6 of 28




                                   1   typically has access to and uses this information in prosecuting the case. See Hoppock Decl. ¶14;

                                   2   Sáenz Decl. ¶¶ 9, 16; Nightingale Decl. ¶ 4.

                                   3          Consequently, attorneys either must seek continuances to await the results of the FOIA

                                   4   request or risk going to trial without the A-File. See Nightingale Decl. ¶ 6 (noting that ICE

                                   5   prosecutors oppose motions to continue to await response to A-File FOIA requests). For detained

                                   6   individuals, continuances result in longer detention, which, for some, is intolerable and leads them

                                   7   to abandon meritorious claims in order to end detention. See St. John Decl. ¶ ¶10–12; Sáenz Decl.

                                   8   ¶ 13; Nightingale Decl. ¶ 16; Hoppock Decl. ¶ 26; Meyer Decl. ¶ 7. If the immigration judge

                                   9   (“IJ”) denies the continuance, or the case moves forward without the A-File, attorneys and their

                                  10   clients must examine documents from the A-File for the first time at trial when the ICE prosecutor

                                  11   submits them. See Hoppock Decl. ¶ 14; Damast Decl. ¶ 13.

                                  12          Adherence to FOIA’s timeframes is critical because there is no adequate substitute for the
Northern District of California
 United States District Court




                                  13   information contained in an A-File and FOIA is the primary, if not the only, mechanism for

                                  14   accessing A-Files.2 Failure to timely respond to A-File FOIA requests creates an information

                                  15   asymmetry that hinders plaintiffs in successfully applying for immigration benefits, challenging

                                  16   removal orders, or seeking release from detention.

                                  17

                                  18   2
                                        Defendants claim that noncitizens may access A-Files through Touhy regulations, criminal
                                  19   proceedings, and pursuant to the Ninth Circuit’s holding in Dent v. Holder, 627 F.3d 365 (9th Cir.
                                       2010. But, as plaintiffs point out, Touhy motions are inapplicable to individuals in removal
                                  20   proceedings. See United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951); 6 C.F.R. §§ 5.41–
                                       5.45. Defendants do not provide any evidence that DHS honors Touhy motions for any part of an
                                  21   A-File, much less the entire A-File.

                                  22   For the subset of noncitizens subject to criminal proceedings, as defendants concede, any
                                       disclosure of records pursuant to Brady v. Maryland, 373 U.S. 83 (1963), “may [or may not]
                                  23   include all or part of an A-File.” Cross MSJ 4.

                                  24   A request for an A-File under Dent is equally unreliable. Defendants contend that “if requested by
                                       a respondent in an immigration proceeding (such as a removal proceeding) within the jurisdiction
                                  25   of the Ninth Circuit, government attorneys may provide A-File materials where appropriate[.]”
                                       Cross MSJ 4 (emphasis added). Dent does not cover the class members in this case who are
                                  26   outside of this Circuit. Even within this Circuit, plaintiffs testify that Dent motions are met with
                                       obstruction from DHS prosecutors, who tell attorneys and noncitizens that they must file a FOIA
                                  27   request. See, e.g., Nightingale Decl. ¶ 5 (stating that Dent requests are “virtually always
                                       ineffective” because “OCC and DHS have not recognized an obligation under Dent to provide any
                                  28   evidence at all, let alone the entire A-File”); Hoppock Decl. ¶ 20–21; John Decl. ¶ 14; Sáenz Decl.
                                       ¶ 7; Damast Decl. ¶ 6.
                                                                                          6
                                           Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 7 of 28




                                   1          At least three prior lawsuits have raised similar nationwide pattern or practice claims in the

                                   2   immigration context. All of them either settled or were dismissed on standing grounds. See

                                   3   Mayock v. I.N.S., 714 F. Supp. 1558 (N.D. Cal. 1989), rev’d sub nom. Mayock v. Nelson, 938 F.2d

                                   4   1006 (9th Cir. 1991) (pattern or practice claim against then-named Immigration and Naturalization

                                   5   Service (“INS”) brought by immigration attorney James R. Mayock; the parties settled after

                                   6   remand from the Ninth Circuit)3; Hajro v. U.S. Citizenship & Immigration Servs., 832 F. Supp. 2d

                                   7   1095 (N.D. Cal. 2011), rev’d in part, vacated in part, 811 F.3d 1086 (9th Cir. 2016) (pattern or

                                   8   practice claim against USCIS brought by noncitizen Misrad Hajro and Mayock, the same attorney

                                   9   who filed the earlier lawsuit; Ninth Circuit reversed for more fact-finding on the issue of

                                  10   standing); Hajro v. United States Citizenship & Immigration Servs., 743 F. App’x 148, 149 (9th

                                  11   Cir. 2018) (affirming district court order finding Mayock lacked standing to pursue the pattern or

                                  12   practice claim); Brown v. U.S. Customs & Border Prot., 132 F. Supp. 3d 1170, 1171 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   2015) (denying motion to dismiss pattern or practice claim against CBP brought by several

                                  14   immigration attorneys and noncitizens; the parties settled before the court adjudicated the motion

                                  15   for class certification). These cases have not led to compliance, or anything close to it, with

                                  16   FOIA’s statutory deadlines.

                                  17          C.      Plaintiffs Have Established a Pattern or Practice of FOIA Violations
                                  18          With that context in mind, I turn to plaintiffs’ claim that defendants have a pattern or

                                  19   practice of failing to meet FOIA’s statutory deadlines. The parties disagree on what plaintiffs

                                  20   must show to establish their pattern or practice claims.

                                  21          Defendants primarily cite D.C. Circuit law to argue that plaintiffs must clear an

                                  22   “extraordinarily high bar to succeed on a pattern or practice claim under FOIA” because they are

                                  23   required to show repeated delays that are “unexplained” or “unjustified,” and the repeated delays

                                  24   here do not meet that threshold because defendants face an increasing FOIA workload. Cross

                                  25

                                  26   3
                                        After remand from the Ninth Circuit, the parties entered into a settlement agreement in 1992, “in
                                  27   which INS agreed to implement expedited processing of a FOIA request where the requester
                                       demonstrates that an individual’s life or personal safety would be jeopardized or that substantial
                                  28   due process rights of the requester would be impaired by the failure to process a request
                                       immediately.” Hajro, 811 F.3d at 1093.
                                                                                         7
                                         Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 8 of 28




                                   1   MSJ 9–12. This articulation of the standard narrows what courts within this Circuit have found

                                   2   sufficient to establish a FOIA pattern or practice claim.

                                   3           The Hon. Paul S. Grewal’s opinion in Hajro, the 2008 case alleging USCIS’s pattern or

                                   4   practice of FOIA violations, is instructive. He addressed three issues: (i) whether immigration

                                   5   attorney Mayock had standing to assert a pattern or practice claim against USCIS; (ii) whether

                                   6   noncitizen Hajro and Mayock established a pattern or practice of USCIS FOIA violations; and (iii)

                                   7   whether injunctive relief was warranted to remedy a pattern or practice of FOIA violations.

                                   8   Hajro, 832 F. Supp. 2d at 1105–09. In relevant part, he found that Hajro and Mayock established

                                   9   their pattern or practice claim because not only was Hajro’s November 2007 request left

                                  10   unanswered past the statutory deadline, “Mayock’s declaration [referred] to other requests for

                                  11   which the government has not produced records in a timely manner, as well as the declarations

                                  12   and exemplars of 26 other attorneys.” Id. at 1107. These declarations “testif[ied] to USCIS’s
Northern District of California
 United States District Court




                                  13   persistent failures with respect to both requirements,” i.e., “the failure to provide a response within

                                  14   twenty days and the failure to provide written notice setting forth the ‘unusual circumstances’ that

                                  15   would qualify USCIS for a ten-day extension of time.” Id.

                                  16           Judge Grewal rejected USCIS’s argument that “an agency’s delay in responding to a FOIA

                                  17   request, standing alone, is not evidence of bad faith,” finding the argument “confuse[d] whether

                                  18   the evidence supports a finding of a pattern or practice of FOIA violations with the basis for

                                  19   injunctive relief.” Id. at 1107. He also rejected USCIS’s argument that “there is no evidence of a

                                  20   pattern of unreasonable delay in USCIS’s FOIA responses to Hajro,” in light of clear evidence that

                                  21   the three-month delay in Hajro’s request exceeded the time statutorily allowed for processing

                                  22   FOIA requests. Id. Mayock similarly testified that USCIS never responded within the twenty-day

                                  23   limit or with an explanation requiring more time for the FOIA requests he has made on behalf of

                                  24   his clients. Id.

                                  25           Judge Grewal concluded:

                                  26                      In sum, the experiences of Plaintiffs establish a pattern or practice of
                                                          violations. And twenty-six other attorneys have testified to
                                  27                      encountering the same delays in the same context as Hajro and
                                                          Mayock. Defendants have not offered evidence to the contrary,
                                  28                      pointed out inconsistencies in the record that would suggest a genuine
                                                                                              8
                                           Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 9 of 28



                                                      issue of fact for trial, or come forward with even assertions that
                                   1                  USCIS is in compliance with the timing requirements of FOIA. Thus
                                                      Defendants have not met their burden under Rule 56 and summary
                                   2                  judgment on this issue in favor of plaintiffs is warranted.
                                   3   Id. at 1108. He ultimately found that injunctive relief was warranted in order to remedy the

                                   4   pattern or practice of FOIA violations. Id.

                                   5          The Ninth Circuit reversed and remanded on a separate issue. It found that Hajro’s pattern

                                   6   or practice claim was moot once he became a citizen because “the probability that USCIS’s delays

                                   7   ‘will impair [Hajro’s] lawful access to information in the future’ is now remote.” Hajro v. U.S.

                                   8   Citizenship & Immigration Servs., 811 F.3d 1086, 1102 (9th Cir. 2016) (quoting Payne Enters.,

                                   9   Inc. v. U.S., 837 F.2d 486, 491 (D.C. Cir. 1988)). It “clarif[ied] the standing requirements to

                                  10   assert a FOIA pattern or practice claim,” and remanded the case for determination of “whether

                                  11   Mayock has standing to bring a pattern or practice claim under this standard.” Id. at 1092–93.

                                  12   The Ninth Circuit’s decision only addressed the standing requirement for raising a pattern or
Northern District of California
 United States District Court




                                  13   practice claim, not the standard to establish the actual claim. Judge Grewal’s opinion accurately

                                  14   describes the burden plaintiffs must meet in order to establish their pattern or practice claim. 4

                                  15          Another FOIA case from this District, Our Children’s Earth Found. v. Nat’l Marine

                                  16   Fisheries Serv., No. 14-1130 SC, 2015 WL 6331268 (N.D. Cal. Oct. 21, 2015) (hereinafter “OCE

                                  17   II”), further confirms that a FOIA pattern or practice claim can be established through evidence of

                                  18   chronic delay and backlogs. The evidence in that case “show[ed] an unmistakable history that the

                                  19   Fisheries Service fail[ed] to meet its statutory deadlines under FOIA and cause[d] Plaintiffs (and

                                  20   likely others similarly situated) to suffer unpredictable, unreasonable delays.” Id. at *8. In

                                  21   particular, the court found that “[t]he fact that there was in the first place a backlog of over 100

                                  22   cases to so dramatically reduce is itself a red flag indicating the potential for FOIA compliance

                                  23   issues,” and “[t]his potential [was] confirmed by evidence Plaintiffs provide[d] of a pattern-and-

                                  24   practice of FOIA violations through affidavits, briefs, FOIA response letters, and inconsistencies

                                  25   within the NMFS’s own documentation.” Id. “Exhibits submitted by Plaintiffs show[ed] a history

                                  26
                                  27
                                       4
                                        The Ninth Circuit subsequently affirmed Judge Grewal’s finding that Mayock lacked standing to
                                       bring the claim, noting that because Hajro and Mayock did not bring their pattern or practice claim
                                  28   as a class action, they could not amend their complaint once their claims became moot. Hajro,
                                       743 F. App’x at 150.
                                                                                        9
                                           Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 10 of 28




                                   1   of late responses, ranging but not limited to 4 days, 18 days, 51 days, 9 months, 10 months, and

                                   2   ongoing.” Id.

                                   3            Defendants in OCE II did not dispute “[t]he fact that these response were tardy”; instead,

                                   4   they claimed that the statutory deadlines are not absolute.” Id. The court dismissed that argument

                                   5   because “laxity in the rules cannot justify the sheer volume of the violation history evidenced just

                                   6   between Plaintiffs and the Fisheries Service.” Id. “[T]he evidence [was] clear as to whether a

                                   7   pattern-and-practice existed in the past,” and plaintiffs provided a “reasonable basis to believe that

                                   8   these infractions will be ongoing.” Id.

                                   9            Similarly, no genuine issue of material fact exists here regarding defendants’

                                  10   “unmistakable history” of failing to make timely determinations on A-File FOIA requests. USCIS

                                  11   has reported a backlog for each of the last eight years, a backlog that is much larger than the one at

                                  12   issue in OCE II. The backlog has increased in recent years—growing from 16,247 in FY 2015 to
Northern District of California
 United States District Court




                                  13   25,446 in August 2020. See Ex. H, USCIS 30(b)(6) Deposition of Tammy Meckley, Associate

                                  14   Director of the Immigration Records and Identity Services Directorate (“Meckley Dep.”) at 49:16.

                                  15   It increased by more than 6,000 cases between June and August 2020. See. Ex. L, Email from

                                  16   Elliot B. Viker to Tammy Meckley et al. dated May 29, 2020; Ex. M, Email from Cynthia M.

                                  17   Cornell to Cynthia L. Holt et al. dated August 28, 2020. Ninety-nine percent of the total FOIA

                                  18   requests that USCIS receives are A-File FOIA requests that “account for the largest portion of

                                  19   DHS’ FOIA backlog.” Meckley Dep. at 51:12-16; Ex. N, Defendants’ Response to Plaintiffs’

                                  20   First Set of Requests for Admission at 7. Plaintiffs submit the following table to summarize

                                  21   USCIS’s historical backlog:

                                  22
                                              DATE          RECEIVED               BACKLOG                       SOURCE5
                                  23       FY 2012        117,787                10,727             Ex. I1, FY2012 DHS FOIA Report at
                                                                                                    19–20
                                  24       FY 2013        132,797                3,394              Ex. I2, FY2013 DHS FOIA Report at
                                                                                                    18
                                  25

                                  26   5
                                         References to the “DHS FOIA Report” are to the Freedom of Information Report to the Attorney
                                  27   General of the United States and the Director of the Office of Government Information Services,
                                       which are available by fiscal year at https://www.dhs.gov/foia-annual-reports. Plaintiffs submit
                                  28   the relevant portions of those reports as Exhibit I.

                                                                                         10
                                           Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 11 of 28




                                           FY 2014         143,794              5,026               Ex. I3, FY2014 DHS FOIA Report at
                                   1                                                                19
                                   2       FY 2015         162,986              16,247              Ex. I4, FY2015 DHS FOIA Report at
                                                                                                    20
                                   3       FY 2016         166,732              35,763              Ex. I5, FY2016 DHS FOIA Report at
                                                                                                    19–20
                                   4       FY 2017         190,941              37,887              Ex. I6, FY2017 DHS FOIA Report at
                                   5                                                                19
                                           FY 2018         191,804              41,329              Ex. I7, FY2018 DHS FOIA Report at
                                   6                                                                21
                                           June 19, 2019 – Nightingale v. USCIS filed
                                   7       September 2019 – USCIS invokes “unusual circumstances”
                                           in all Track 2 and 3 A-File FOIA Requests6
                                   8       FY 2019         200,174              14,773              Ex. I8, FY2019 DHS FOIA Report at
                                   9                                                                29
                                           Jun. 30, 2020                        21,160              Ex. K, Defendants’ Response to
                                  10                                                                Plaintiffs’ Second Set of
                                                                                                    Interrogatories at 3
                                  11       Aug. 31, 2020                        25,446              Meckley Dep. at 49:16
                                  12             The average processing time for USCIS continues to exceed well beyond the statutory
Northern District of California
 United States District Court




                                  13   deadline of 20-days, or-30-days in “unusual circumstances.” In June 2019, when this lawsuit was
                                  14   filed, the average processing time for Track 2 (the complex track where USCIS processes most A-
                                  15   File requests) was between 55 and 90 days. The average as of September 2020 was 71 days.
                                  16   Meckley Dep. at 152:8–15. Named plaintiffs and numerous other immigration attorneys also
                                  17   testified that USCIS has failed to respond to their A-File FOIA requests within the statutory
                                  18   timeframe. See Nightingale Decl. ¶¶ 11, 14 (reporting over seven month delays); Hoppock Decl. ¶
                                  19   22 (“[M]any months or years.”); St. John Decl. ¶ 8–9 (three to six months for “basic” requests, and
                                  20   often over a year); Sáenz Decl. ¶ 11 (“[M]onths or even years.”); Damast Decl. ¶ 9 (six months to
                                  21   over a year); Meyer Decl. ¶ 5 (reporting “six months to over a year” for USCIS files and “twelve
                                  22   to twenty-four months” for ICE documents).
                                  23

                                  24   6
                                         See Ex. I8, FY2019 DHS FOIA Report at 27 (“In September 2019 USCIS began claiming
                                  25   unusual circumstances for Track 2 and Track 3 requests. This change removed 2,338 cases from
                                       the backlog at the end of FY2019.”). At the hearing, the parties disputed whether it was
                                  26   appropriate for USCIS to categorically invoke “unusual circumstances” under 5 U.S.C. §
                                       552(a)(6)(B)(i) in this way. I need not decide that issue here. I note, however, that the certified
                                  27   USCIS Class and ICE Referral Class account for this additional time as it covers individuals who
                                       have had their A-File FOIA requests pending with defendants “for more than 30 business days
                                  28
                                       without a determination.”
                                                                                        11
                                           Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 12 of 28




                                   1             ICE has also reported a backlog for each year since 2012 that has steadily increased since

                                   2   2015. As of August 11, 2020, ICE’s backlog recorded at 56,661 requests. Ex. G, ICE 30(b)(6)

                                   3   Deposition of Catrina Pavlik Keenan (“Keenan Dep.”) at 179:15–19. The “vast majority” of

                                   4   ICE’s backlog consists of A-File FOIA requests; all of ICE’s backlogged A-File FOIA requests

                                   5   originated with USCIS as the custodian of A-Files. Id. at 72:18–22, 78:13–22. Despite purported

                                   6   enhanced efforts in FY 2020, discussed further below, ICE projects that its backlog will not be

                                   7   eliminated until September 2021. Ex. 4, Declaration of Fernando Pineiro, ICE Acting FOIA

                                   8   Officer (“Pineiro Decl.”) ¶ 5. Plaintiffs submit the following table to summarize ICE’s historical

                                   9   backlog:

                                  10          DATE             RECEIVED              BACKLOG                      SOURCE7
                                  11       FY 2012          24,073                 2,443             Ex. I1, FY2012 DHS FOIA Report at
                                                                                                     19
                                  12       FY 2013          34,161                 4,714             Ex. I2, FY2013 DHS FOIA Report at
Northern District of California
 United States District Court




                                                                                                     18
                                  13       FY 2014          85,081                 56,863            Ex. I3, FY2014 DHS FOIA Report at
                                  14                                                                 19
                                           FY 2015          44,748                 555               Ex. I4, FY2015 DHS FOIA Report at
                                  15                                                                 20
                                           FY 2016          63,385                 471               Ex. I5, FY2016 DHS FOIA Report at
                                  16                                                                 19
                                           FY 2017          47,893                 391               Ex. I6, FY2017 DHS FOIA Report at
                                  17
                                                                                                     19
                                  18       FY 2018          70,267                 1,3328            Ex. I7, FY2018 DHS FOIA Report at
                                                                                                     21
                                  19       June 19, 2019 – Nightingale v. USCIS filed
                                           FY 2019          64,231                 1,4939            Ex. I8, FY2019 DHS FOIA Report at
                                  20                                                                 14
                                  21       Jun. 30, 2020                           62,471            Ex. K, Defendants’ Response to
                                                                                                     Plaintiffs’ Second Set of
                                  22                                                                 Interrogatories at 4

                                  23
                                       7
                                  24       See supra note 5.

                                  25
                                       8
                                         Plaintiffs contend that DHS’s annual report did not account for 17,043 referrals from USCIS and
                                       that the actual backlog was 18,375. See Ex. I7, FY2018 DHS FOIA Report at 6; Ex. K,
                                  26   Defendants’ Response to Plaintiffs’ Second Set of Interrogatories at 2–3.

                                  27
                                       9
                                         Plaintiffs contend that DHS’s annual report did not account for 59,123 referrals from USCIS and
                                       that the actual backlog was 60,616. See Ex. I8, FY2019 DHS FOIA Report at 14; Ex. K,
                                  28   Defendants’ Response to Plaintiffs’ Second Set of Interrogatories at 3.

                                                                                            12
                                            Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 13 of 28




                                        Aug. 31, 2020                           56,661              Keenan Dep. at 179:15–19
                                   1
                                                DHS ultimately shares responsibility with its component agencies for the chronic failure to
                                   2
                                       comply with the FOIA statute. It admits that “FOIA backlogs have continued to be a systemic
                                   3
                                       problem at DHS” and that “[r]equests for A-file material comprise the vast majority of DHS’s
                                   4
                                       FOIA workload.” Ex. E, DHS FOIA Backlog Reduction Plan 2020-2023 at Bates 88275–76; see
                                   5
                                       also Ex. Z, Talking Points on FOIA Operations at DHS (Jun. 5, 2019), at Bates 103827
                                   6
                                       (acknowledging “FOIA backlogs are a systemic issue at DHS”).10
                                   7
                                                Defendants do not rebut the evidence discussed above. They do not dispute that there has
                                   8
                                       been a systemic failure across the agencies to make timely determinations on A-File FOIA
                                   9
                                       requests and that noncitizens experience significant delays in obtaining their A-Files nationwide.
                                  10
                                       See Ex. D, DHS Chief Privacy Officer Privacy Office Overview at Bates 85216-REP (“There are
                                  11
                                       consistent and systematic delays with FOIA processing, which adversely impact [noncitizens],
                                  12
Northern District of California
 United States District Court




                                       delays immigration proceedings, and potentially extends detention.”); Ex. E, DHS FOIA Backlog
                                  13
                                       Reduction Plan 2020-2023 at Bates 88274–75 (“Requestors need [A-File] records for personally
                                  14
                                       critical and often time-sensitive reasons—they might be applying for benefits, facing deportations,
                                  15
                                       or challenging their employment termination.”).
                                  16
                                                Instead, defendants contend that the backlogs fail to reflect the incredible volume of
                                  17
                                       incoming A-File requests received since 2012 and their good faith efforts to address the problem.
                                  18
                                       But as Judge Grewal found in Hajro, this argument appears to “confuse whether the evidence
                                  19
                                       supports a finding of a pattern or practice of FOIA violations with the basis for injunctive relief,” a
                                  20
                                       separate inquiry that I will address below. Hajro, 832 F. Supp. 2d at 1107.
                                  21

                                  22
                                       10
                                  23      Defendants argue that plaintiffs cannot show that DHS has been engaging in its own
                                       independent pattern or practice of FOIA violations because, by design, DHS components have
                                  24   their own FOIA offices and DHS headquarters generally is not involved in the direct processing of
                                       FOIA requests received by its components. Cross MSJ 20; see Ex. 7, Declaration of James
                                  25   V.L.M. Holzer, DHS Deputy Chief FOIA Officer (“Holzer Decl.”) ¶¶ 4–5. Nonsense. DHS is
                                       responsible for providing oversight of its components’ FOIA programs. Id. ¶ 7. DHS also
                                  26   acknowledges that “[d]ecentralization of the FOIA program at the Department causes problems in
                                       program coordination and workforce management making it difficult for the DHS FOIA enterprise
                                  27   to share manpower coordinate surge efforts and plan for future challenges.” Ex. E, DHS FOIA
                                       Backlog Reduction Plan 2020-2023 at Bates 88281; see also Ex. AA, DHS FOIA Presentation
                                  28   (Jun. 5, 2019), at Bates 103815, 103817 (listing “decentralization” as one of the “FOIA Primary
                                       Challenges”).
                                                                                        13
                                        Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 14 of 28




                                   1          Defendants cite Mayock v. Nelson, 938 F.2d 1006 (9th Cir. 1991), in support of their

                                   2   contention that increased workloads and efforts to reduce backlogs are part of the pattern or

                                   3   practice inquiry here. Cross MSJ 11. In that case, immigration attorney Mayock, the same

                                   4   plaintiff who later filed the Hajro lawsuit in 2008, sued the San Francisco INS office for failing to

                                   5   timely process A-File FOIA requests. The INS argued that “it can be relieved of the strict

                                   6   deadlines by [section] 552(a)(6)(C).” Mayock v. I.N.S., 714 F. Supp. 1558, 1563 (N.D. Cal. 1989);

                                   7   see 5 U.S.C. § 552(a)(6)(C)(i) (“If the Government can show exceptional circumstances exist and

                                   8   that the agency is exercising due diligence in responding to the request, the court may retain

                                   9   jurisdiction and allow the agency additional time to complete its review of the records.”)

                                  10   (emphasis added).

                                  11          The court found it “doubtful whether [section] 552(a)(6)(C) was really intended by

                                  12   Congress to answer the problems presented by this case” because “[t]hat section appears to
Northern District of California
 United States District Court




                                  13   contemplate separate suits in district court to enforce specific FOIA requests” and “does not

                                  14   expressly address the ‘pattern and practice’ problem.” 714 F. Supp at 1565. Assuming the section

                                  15   applied, the court “ha[d] difficulty finding that a normal, predictable workload is an ‘exceptional

                                  16   circumstance,’ especially where the INS has made no showing that it has unsuccessfully sought

                                  17   more FOIA resources from Congress or attempted to redirect its existing resources.” Id. at 1565–

                                  18   66 (emphasis added). It concluded that “section 552(a)(6)(C) is not a defense available to the INS

                                  19   in this case,” because “[w]hile that section might be invoked as a reason for requesting additional

                                  20   time for individual requests that are large or complicated, it does not constitute a defense to delays

                                  21   that result from the ordinary course of business in processing FOIA requests.” Id. at 1566.

                                  22          The Ninth Circuit reversed, finding that it was “not clear that the district court considered

                                  23   the government’s evidence in its entirety.” 938 F.2d at 1008. In particular, it found that the

                                  24   district court failed to consider one of the government’s declarations that “created a dispute over

                                  25   material facts, including whether the government had attempted to get increased funding in order

                                  26   to reduce its backlog.” Id. Because the Ninth Circuit in Mayock remanded to the district court for

                                  27   more fact-finding on agency workload, defendants argue that I should consider further fact finding

                                  28   here as well.
                                                                                         14
                                            Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 15 of 28




                                   1            I will assume that the “exceptional circumstances” and “due diligence” defenses are

                                   2   applicable to the pattern or practice claims in this case.11 But the voluminous record here does not

                                   3   support defendants’ position.

                                   4            A few years after Mayock, Congress tightened the definition of “exceptional

                                   5   circumstances” in the 1996 amendments to the FOIA statute: “For purposes of this subparagraph,

                                   6   the term ‘exceptional circumstances’ does not include a delay that results from a predictable

                                   7   agency workload of requests under this section, unless the agency demonstrates reasonable

                                   8   progress in reducing its backlog of pending requests.” 5 U.S.C. § 552(a)(6)(C)(ii) (emphasis

                                   9   added). Here, a reasonable fact finder could only conclude that defendants’ increasing workload

                                  10   was predictable. We are not considering a sudden spike in cases; defendants have had a FOIA

                                  11   backlog every year since at least 2012.

                                  12            Moreover, since 2017 these defendants have employed aggressive immigration
Northern District of California
 United States District Court




                                  13   enforcement policies that made an increasing workload predictable and expected. The unfortunate

                                  14   reality is that FOIA is the only realistic mechanism through which noncitizens can obtain A-Files.

                                  15   Given the critical importance of the information in A-Files to removal defense and legalizing

                                  16   status, it is not at all surprising that the number of A-File FOIA requests have increased along with

                                  17   this increase in immigration enforcement. See, e.g., Ex. 1, Declaration of Tammy M. Meckley

                                  18   (“Meckley Decl.”) ¶ 30 (table demonstrating “from FY 2012 to FY 2020, there has been a steady

                                  19   rise in FOIA requests submitted to USCIS”).

                                  20            Nor does the record demonstrate reasonable progress in reducing the backlog of pending

                                  21   requests. Defendants contend that the FOIA offices within USCIS and ICE have submitted

                                  22   requests to leadership within their respective agencies on an annual basis seeking enhancements to

                                  23
                                       11
                                  24      Plaintiffs argue that the issues on appeal in Mayock were whether and how the district court was
                                       required to consider the “exceptional circumstances” and “due diligence” defenses under to 5
                                  25   U.S.C. § 552(a)(6)(C) as applied to the plaintiff’s FOIA requests, but that those defenses are not
                                       applicable here where a class has been certified. Plaintiffs’ Opposition to Defendants’ Cross-
                                  26   Motion for Summary Judgment and Reply in Support of Plaintiffs’ Motion for Summary
                                       Judgment (“Pls. Oppo.”) [Dkt. No. 79] 5. Defendants respond that there is no reason why absence
                                  27   of class-certification questions in Mayock, which is otherwise on all fours with this case, would
                                       allow me to disregard the Ninth Circuit’s analysis. Defendants’ Reply in Support of Cross-Motion
                                  28   for Summary Judgment (“Defs. Reply”) [Dkt. No. 82] 4. The Ninth Circuit’s short opinion in
                                       Mayock does not squarely address this question.
                                                                                         15
                                        Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 16 of 28




                                   1   their FOIA programs, including additional FOIA personnel, investment funds (such as the $10

                                   2   million investment for FIRST), overtime approval, approval to hire contractors, and technological

                                   3   improvements. See Keenan Dep. at 48:10–49:2; Meckley Dep. at 58:21–59:5; Meckley Decl. ¶¶

                                   4   24–25. But when questioned by members of Congress about delayed A-File FOIA processing,

                                   5   neither DHS’s Deputy Chief FOIA Officer nor USCIS’s Senior Executive requested, or even

                                   6   suggested, that the agencies would benefit from additional or specifically-designated funding for

                                   7   FOIA processing. See Ex. Y, Statement of James V.M.L. Holzer, Deputy Chief FOIA Officer

                                   8   before Subcommittee on Oversight, Management, and Accountability (failing to raise the issue at

                                   9   October 17, 2019 congressional hearing).

                                  10          Rather than seek congressional funding, defendants continue to rely on a patchwork of

                                  11   short-term fixes—overtime, staff detailed from other departments, and contract support—none of

                                  12   which has succeeded in the long-term. Holzer Decl. ¶ 8 (“DHS Privacy Office at times assists it
Northern District of California
 United States District Court




                                  13   components with processing certain types of requests in order to reduce outstanding backlogs.”);

                                  14   Meckley Decl. ¶¶ 71, 77 (“USCIS has [] entered into a number of contracts to retain FOIA

                                  15   processors,” and these contracts “typically contain a base period of one year and several option

                                  16   years”; USCIS has also authorized overtime in an effort to address the backlog,” and “[w]hile

                                  17   overtime is not a panacea solution, if the agency has not authorized overtime, the backlog today

                                  18   would be significantly larger”). Defendants contend that since 2010, USCIS’s FOIA office has

                                  19   grown from 48 government information specialists to 162. Meckley Decl. ¶ 69. But their own

                                  20   expert reports that in FY 2019, “USCIS faced 22.8% of all FOIA requests [government-wide]

                                  21   with only 7.04% of the government’s FOIA staff.” Ex. 6, Expert Declaration of Lindsay Steel

                                  22   (“Steel Decl.”) ¶ 17. One would expect that as an agency that “consistently receives more FOIA

                                  23   requests on an annual basis than any other federal agency,” USCIS would have a proportionately

                                  24   higher number of FOIA staff to meet that demand. Id. ¶ 15.

                                  25          Defendants’ explanation of why USCIS does not routinely request FOIA funding from

                                  26   Congress is unconvincing. They contend that because Congress has designated USCIS as an

                                  27   agency that does not receive congressional appropriations for its FOIA operations, USCIS has to

                                  28   rely on its own generated income. Cross MSJ 18 (citing 8 U.S.C. §§ 1356(m), (n)). 8 U.S.C. §
                                                                                       16
                                            Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 17 of 28




                                   1   1356(m) applies to “adjudication fees as are designated by the Attorney General in regulations,”

                                   2   whereas the mechanism for FOIA processing and production fees are designated by Congress

                                   3   under 5 U.S.C. § 552(a)(4)(A). Even if 8 U.S.C. § 1356(m) is applicable, nothing in that statute

                                   4   prevents DHS or USCIS from seeking additional or independent funding from Congress to

                                   5   resource their FOIA operations to ensure compliance.12

                                   6            The Ninth Circuit has recognized that “Congress wrote a tough statute on agency delay in

                                   7   FOIA compliance, and recently made it tougher,” and “[t]hough FOIA doubtless poses practical

                                   8   difficulties for federal agencies, federal agencies can educate Congress on the practical problems

                                   9   they have, and attempt to persuade Congress to change the law or provide additional funds to

                                  10   achieve compliance.” Fiduccia v. U.S. Dep’t of Justice, 185 F.3d 1035, 1041 (9th Cir. 1999)

                                  11   (emphasis added); see id. at 1041–42 (finding district court erred in finding “exceptional

                                  12   circumstances” where the Federal Bureau of Investigation (“FBI”) had an increasing workload
Northern District of California
 United States District Court




                                  13   since the early 1980s and claimed an “unexceptional . . . slight upward creep in the caseload”;

                                  14   while the FBI claimed “repeated rejection of its budget requests within the executive branch . . .

                                  15   before the requests even got to Congress,” “[t]he decision of the executive branch not to pass on

                                  16   the bureau’s request to the legislative branch would be consistent with a policy choice by the

                                  17   executive branch to delay FOIA requests rather than ask for additional funds to meet them in a

                                  18   timely way”). There is no evidence in the record that defendants have even attempted, let alone

                                  19   succeeded, in persuading Congress to change the law or provide additional funds to achieve

                                  20   compliance.13

                                  21

                                  22   12
                                          USCIS also complains that it recently tried to increase its fees through a new regulation that
                                  23   could have added more resources to its FOIA budget, but that effort is currently preliminary
                                       enjoined in this District. See Immigrant Legal Res. Ctr. v. Wolf, No. 20-CV-05883-JSW, 2020
                                  24   WL 5798269, at *1 (N.D. Cal. Sept. 29, 2020) (granting preliminary injunctive relief to plaintiff
                                       organizations that serve low-income applicants for immigration benefits and staying USCIS rule
                                  25   implementing fee changes for immigration benefit requests). This argument is particularly
                                       troubling as it insinuates that FOIA processing is entirely dependent on the fees paid by the very
                                  26   people who are harmed by the defendants’ delays.
                                       13
                                  27      At the hearing, defendants stated that due to the COVID-19 pandemic, USCIS saw a 50% drop
                                       in incoming immigration -related fees. This budget shortfall prompted it to request $1.2 billion in
                                  28   emergency funds from Congress. There is no indication that any part of this $1.2 billion request is
                                       earmarked for FOIA processing, as opposed to general operating expenses.
                                                                                         17
                                         Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 18 of 28




                                   1          In sum, the evidence is clear that USCIS, ICE and DHS have a pattern of unreasonable

                                   2   delay in responses to A-File FOIA requests. Even if there is no “egregious” policy to violate

                                   3   FOIA’s statutory deadlines, “informal agency conduct resulting in long delays in making

                                   4   requested non-exempt records available may serve as the basis for a policy or practice claim.”

                                   5   Nightingale, 333 F.R.D. at 460 (quoting Judicial Watch, Inc. v. United States Dep’t of Homeland

                                   6   Sec., 895 F.3d 770, 777–78 (D.C. Cir. 2018)). Defendants cannot use a predictably increasing

                                   7   workload to excuse their chronic failure to make timely determinations on A-File FOIA requests.

                                   8          Summary judgment is GRANTED in plaintiffs’ favor because no genuine issue of material

                                   9   fact exists concerning defendants’ pattern or practice of not making timely determinations on A-

                                  10   File FOIA requests. I GRANT declaratory relief that (i) defendants have violated the FOIA by

                                  11   failing to make timely determinations on plaintiffs’ A-File FOIA requests within the statutory time

                                  12   frames mandated by FOIA and that (ii) defendants have engaged in a long-standing pattern or
Northern District of California
 United States District Court




                                  13   practice of violating FOIA’s statutory deadlines when responding to requests for A-Files. See

                                  14   OCE I, 2015 WL 4452136, at *7 (“[E]ntering declaratory judgment that the agency violated the

                                  15   FOIA is appropriate when the agency has a pattern and practice of violating these time limits.”)

                                  16   (citing Payne, 837 F.2d at 494–95).

                                  17   II.    INJUNCTIVE RELIEF
                                  18          Injunctive relief is warranted in order to remedy a pattern or practice of FOIA violations by

                                  19   an agency where there is “a probability that alleged illegal conduct will recur in the future.” Long

                                  20   v. IRS, 693 F.2d 907, 909 (9th Cir. 1982). “In determining whether injunctive relief is appropriate

                                  21   to resolve a FOIA dispute, the court’s prime consideration should be the effect on the public of

                                  22   disclosure or nondisclosure.” Id. Where “prolonged delays have repeatedly hindered the timely

                                  23   disclosure of non-exempt documents, the district court should seriously consider the likelihood of

                                  24   recurrence, weighing the good faith of any expressed intent to comply, the effectiveness, if any, of

                                  25   the discontinuance and the character of past violations.” Id.

                                  26          The “prime consideration,” the effect on the public of disclosure or nondisclosure, weighs

                                  27   heavily in favor of plaintiffs as class members who must rely on FOIA in order to obtain records

                                  28   necessary to determine eligibility for immigration benefits, defend against removal, or challenge
                                                                                        18
                                        Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 19 of 28




                                   1   ongoing detention. Defendants admit that the “current FOIA process raises several concerns,”

                                   2   including delay that “adversely impacts [noncitizens], delays immigration proceedings, and

                                   3   potentially extends detention.” Ex. D, DHS Chief Privacy Officer Privacy Office Overview at

                                   4   Bates 85216-REP.

                                   5          The likelihood of recurrence continues as thousands of class members either still have

                                   6   unanswered A-File FOIA requests in the agencies’ backlog or will file an A-File FOIA request

                                   7   that will likely end up in the backlog. The character of the past violations, discussed above, also

                                   8   weighs in favor of granting injunctive relief.

                                   9          Defendants’ recent efforts, including those taken in response to this lawsuit, do not

                                  10   undermine the need for comprehensive injunctive relief. They have done little to address the

                                  11   systemic problem and do not indicate that defendants have created a path forward towards

                                  12   achieving substantial compliance with FOIA’s statutory deadlines.
Northern District of California
 United States District Court




                                  13          A.      Defendants’ Efforts to Increase Efficiencies
                                  14          Defendants argue that they have shown good faith effort to comply in future. They

                                  15   primarily point to two recent improvements—a software program called “FIRST” and a new inter-

                                  16   agency Memorandum of Agreement executed between USCIS and ICE (the “2020 MOA”).

                                  17                  1.      FIRST
                                  18          In May 2018, USCIS introduced FIRST, a new system that “allows users to submit and

                                  19   track FOIA requests and receive documents digitally.” Press Release, USCIS Expands FIRST: A

                                  20   Fully Digital FOIA System (Jun. 25, 2019), available at https://www.uscis.gov/news/news-

                                  21   releases/uscis-expands-first-a-fully-digital-foia-system; see Meckley Dep. at 52:9–10, 53:4–9.

                                  22   FIRST focuses on making the FOIA intake and delivery process more efficient, but it fails to

                                  23   address the most time-consuming steps in between – document retrieval. Meckley Dep. 123:5–11,

                                  24   229:16–230:1. The retrieval of documents is time-consuming because A-Files may be stored in

                                  25   multiple locations across the country, including the National Records Center (“NRC”), off-site

                                  26   commercial storage vendors, or “hundreds of different field offices.” Id. at 115:15–116:13,

                                  27   123:5–11.

                                  28          While USCIS “acknowledge[s] that FIRST does not loosen every knot in the FOIA system
                                                                                        19
                                            Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 20 of 28




                                   1   that causes delayed determination on certain A-Files” and admits that FIRST “does not reduce the

                                   2   time it takes to physically scan paper A-Files,” it points to a separate multi-million dollar project

                                   3   pursued to digitize existing paper A-File records. Cross MSJ 16; Meckley Decl. ¶ 15. A 2016

                                   4   study prompted the agency to conclude that continuing digitization efforts on existing paper

                                   5   records was not “cost efficient.” Meckley Decl. ¶ 15. The agency instead determined that the

                                   6   better option would be to focus on decreasing its reliance on paper records in the future and

                                   7   increasing the use of electronic records from intake of an application through the agency’s

                                   8   determination on that application. Id. As defendants themselves recognize, “[w]hile there have

                                   9   been some efforts to digitize some of the forms in A-Files, the records are largely paper-based.”

                                  10   Ex. E, DHS FOIA Backlog Reduction Plan 2020-2023 at Bates 88275.

                                  11            USCIS contends that the NRC is generally able to scan and ingest paper A-Files within

                                  12   three business days. It does not say if any of the hundreds of field officers where A-Files may be
Northern District of California
 United States District Court




                                  13   located have a similar capability. Indeed, if files are located at a field office, the files are mailed to

                                  14   the NRC for scanning, another cause for the delay. Meckley Dep. at 226:13–227:10.

                                  15            Defendants submit that FIRST has reduced the average processing time from 1 hour 14

                                  16   minutes to 51 minutes, 30 seconds. Meckley Decl. ¶¶ 50, 52. That is all well and good, but the

                                  17   agency only starts processing the request, i.e., reviewing the record for release or redactions, once

                                  18   all A-File records are scanned into FIRST. Meckley Dep. 113:4–15; see also Ex. E, DHS FOIA

                                  19   Backlog Reduction Plan 2020-2023 at Bates 88275 (“To process a FOIA request for an A-file,

                                  20   USCIS must locate and retrieve the file and digitize its contents using a high speed scanner before

                                  21   the documents can be reviewed.”) (emphasis added). FIRST may introduce some efficiencies in

                                  22   intake and delivery but it does little to address the time-consuming part of the process.14

                                  23
                                       14
                                  24     The parties disagree on whether FIRST is hampered by problems with its implementation and
                                       underutilized by requesters. See Hoppock Decl. ¶¶ 27–36 (testifying that FIRST is
                                  25   “inaccessible”); Ex. CC, USCIS FOIA Reduction Project (Apr. 7, 2020) at Bates 702-SUPP
                                       (“FIRST slows down overall FOIA process,” and USCIS must “[m]itigate FIRST risks with Dev
                                  26   Team and end user learning curve.”); Ex. EE, USCIS FOIA Reduction Project (Jul. 7, 2020) at
                                       Bates 705-SUPP (“FIRST development [was] slowed by remediation actions” and that
                                  27   “[a]dditional testing and code reviews” were required; due to a “FIRST data security incident,” it
                                       had to request that 344 individuals return or destroy records); Meckley Decl. ¶ 53–56 (USCIS has
                                  28   around 10 developers working on additional enhancements to FIRST and is continually searching
                                       for ways to increase functionality); Compare id. ¶ 57 (incoming requests skyrocketed from around
                                                                                         20
                                            Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 21 of 28



                                                       2.     2020 MOA
                                   1
                                                Prior to June 2020, USCIS reviewed the documents within an A-File and referred
                                   2
                                       documents with ICE equities to ICE for its own separate review and direct response to the
                                   3
                                       requester. Ex. 4, Declaration of Fernando Pineiro (“Pinerio Decl.”) ¶ 13. On June 1, 2020,
                                   4
                                       USCIS and ICE implemented the MOA to streamline processing ICE records within an A-File.
                                   5
                                       Pursuant to this agreement, USCIS is now responsible for processing ICE records contained
                                   6
                                       within an A-File. See Ex. FF (copy of the 2020 MOA).
                                   7
                                                The scope of the agreement is as follows:
                                   8
                                                       USCIS will process all ICE records within A-files responsive to FOIA
                                   9                   requests. Processing of ICE records shall be completed in accordance
                                                       with training and guidance provided to USCIS by ICE. Once
                                  10                   processing is complete ICE will have 48 hours to review, incorporate
                                                       any additional withholdings, as appropriate, and approve the release
                                  11                   of ICE records. Once approved, or at the expiration of 48 hours,
                                                       whichever occurs first, ICE records will be electronically delivered to
                                  12                   USCIS for final approval, close out and delivery to the FOIA
Northern District of California
 United States District Court




                                                       requester. In the event ICE records warrant further review, ICE will
                                  13                   notify USCIS within the first 36 hours of receipt and complete its
                                                       review and provide its response back to USCIS no later than 24 hours
                                  14                   beyond the original 48 hours allotted. This will occur on a case by
                                                       case basis and will not be considered common practice. See attached
                                  15                   Appendix B for general outline of USCIS and ICE responsibilities.
                                  16   Id. at 2.
                                  17            Given that the vast majority (91%) of ICE’s backlog consists of A-File referrals from
                                  18   USCIS, defendants contend that the 2020 MOA structural shift has enabled ICE to prevent
                                  19   additional increases in its referral backlog. It can instead focus its resources singularly on
                                  20   eliminating its remaining backlog of 27,836 (as of October 15, 2020), which it anticipates doing
                                  21   by the end of the current fiscal year (September 30, 2021). See Pineiro Decl. ¶ 5, 11, 26–27.15
                                  22            Despite USCIS and ICE’s assertions that they are “committed to renewing the agreement
                                  23

                                  24   4% to 50% since the system launched) with Ex. DD, USCIS FOIA Reduction Project (Feb. 11,
                                       2020) at Bates 703-SUPP (reporting 28% of total receipts in the first quarter of FY 2020 were
                                  25   requests made through FIRST). But even if the system is properly utilized and free of glitches,
                                       FIRST only focuses on the intake and delivery process and does little to improve the overall
                                  26   efficiency of responding to FOIA requests.

                                  27
                                       15
                                         It is worth noting that this timeframe is at odds with ICE’s claim that, as of October 2020, it is
                                       processing an average of 8,000 backlogged FOIA requests per month since, at that rate, the
                                  28   remaining backlog of approximately 28,000 cases would be cleared by the end of January or
                                       February 2021. See Pineiro Decl. ¶¶ 5, 27.
                                                                                         21
                                        Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 22 of 28




                                   1   for years to come,” there is no guarantee that the 2020 MOA will continue beyond FY 2021.

                                   2   Cross MSJ 18; Pinerio Decl ¶ 23; Meckley Decl ¶ 65. Indeed, the two agencies entered into a

                                   3   similar cooperative agreement in FY 2012, only to have it end “after a cost analysis conducted by

                                   4   ICE revealed that it was more cost-effective to open the Orlando ICE FOIA office and have

                                   5   contractors there work through the USCIS A-File referrals than it was to pay USCIS to continue

                                   6   processing the records via the MOA.” Pinerio Decl. ¶ 19.

                                   7           To the extent that this MOA remains in place, it will—for FOIA requests filed after June 1,

                                   8   2020—resolve only one aspect of the agencies’ delays in responding to A-File FOIA requests:

                                   9   ICE’s delays in processing its own records. The MOA does not address USCIS’s years-old

                                  10   backlog. If anything, the MOA increases USCIS’s workload by requiring it to process ICE

                                  11   records instead of referring documents to ICE. Furthermore, while the MOA contains time limits

                                  12   for ICE to reply once its portion of an A-File is processed, it does not similarly bind USCIS.
Northern District of California
 United States District Court




                                  13   USCIS still must process both its own documents and ICE documents prior to transferring the file

                                  14   to ICE for review, but without any deadlines to prevent delay.

                                  15           The 2020 MOA appears to be a step in the right direction, but it is not enough to show that

                                  16   defendants are on a path towards substantial compliance with FOIA statutory deadlines.

                                  17                  3.      Statistics on Backlog Size and Average Processing Time
                                  18           Despite FIRST, the 2020 MOA, and at least three prior lawsuits raising nationwide pattern

                                  19   or practice claims in the immigration FOIA context, the size of USCIS and ICE’s backlog has not

                                  20   significantly reduced. Average processing time remains well beyond the statutory deadlines.

                                  21   Defendants argue that plaintiffs have ignored USCIS’s most significant achievement--USCIS has

                                  22   reduced its processing time for Track 3 priority requests (requests from individuals who are

                                  23   scheduled to appear before an immigration judge) to 33 business days and even further to 26

                                  24   business days on average as of the date of the defendants’ cross-motion filing. Meckley Decl. ¶¶

                                  25   21, 42. This statistic is a snapshot in time that reflects the average in the last three months. The

                                  26   average processing time for Track 3 requests for the entire FY 2020 was 54.75 business days. Id.

                                  27   ¶ 42.

                                  28           The statistic ignores the status of all other A-File requests in Track 1 (simple requests) and
                                                                                         22
                                        Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 23 of 28




                                   1   Track 2 (complex requests). The record shows that more than a year after this lawsuit was filed,

                                   2   USCIS processing time has not changed significantly for Track 2 cases, the track where USCIS

                                   3   processes most A-File requests. At the time the Complaint was filed, the average processing time

                                   4   was between 55 and 90 days; the average now is 71 days. Meckley Dep. at 152:8–15. An average

                                   5   of 71 days is well above the statutory 20 or 30-day limit.

                                   6          Defendants assert that are while they are still working on improving their Track 1 and 2

                                   7   requests, their designated expert has found that “USCIS generally processes its FOIA requests in a

                                   8   reasonable amount of time under the circumstances and compared to other agencies.” Steel Decl.

                                   9   ¶ 14. Using other agencies’ failures to meet mandatory FOIA deadlines as comparators is, at best,

                                  10   irrelevant. This case concerns USCIS’s violation of the FOIA statute and the impact it is having

                                  11   on class members. The significant negative consequence to plaintiffs in immigration proceedings

                                  12   caused by defendants’ delay is hardly reasonable and it is not excusable, particularly given that
Northern District of California
 United States District Court




                                  13   Congress has set clear statutory deadlines.

                                  14          While “not all agency delay or other failure to comply with FOIA’s procedural

                                  15   requirements will warrant judicial intervention,” Judicial Watch, 895 F.3d at 782, the Ninth

                                  16   Circuit has recognized that “unreasonable delays in disclosing non-exempt documents violate the

                                  17   intent and purpose of the FOIA, and the courts have a duty to prevent these abuses,” Long, 693

                                  18   F.2d at 910. Given defendants’ long and continuing history of backlogs, their admissions that

                                  19   even on average they continue to fail to comply with the statutory timelines, and the inadequate

                                  20   efforts they have made so far to solve the issue, I find that injunctive relief is appropriate and

                                  21   necessary to remedy this almost decade-long systemic problem.

                                  22          B.      Requested Forms of Relief
                                  23          Plaintiffs request relief in the following four forms: (i) permanently enjoin defendants from

                                  24   continuing to violate FOIA, ordering them to adhere to the FOIA timing requirements; (ii) clear

                                  25   the A-File FOIA backlog within thirty (30) days; (iii) provide the court and class counsel with

                                  26   quarterly reports on compliance; and (iv) order DHS and ICE to provide notice to all persons in

                                  27   removal proceedings of their right to request their A-File through FOIA and how to do so.

                                  28          Ordering defendants to adhere to FOIA timing requirements and provide quarterly reports
                                                                                         23
                                        Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 24 of 28




                                   1   on their compliance are forms of relief that are ordinarily granted by courts where an agency

                                   2   routinely violates a statute or regulation. See, e.g., Hajro, 832 F. Supp. 2d at 1120 (ordering

                                   3   USCIS to comply with FOIA timing provisions); Gonzalez Rosario v. United States Citizenship &

                                   4   Immigration Servs., 365 F. Supp. 3d 1156, 1163 (W.D. Wash. 2018) (enjoining defendants from

                                   5   further failing to adhere to 30-day deadline for adjudicating applications for employment

                                   6   authorization documents and ordering them to submit status reports every six months regarding

                                   7   the rate of their compliance with the 30-day timeline). Defendants’ argument to the contrary is

                                   8   unconvincing.

                                   9           Defendants contend that an order requiring elimination of the backlog within thirty (30)

                                  10   days, is “unworkable” and “likely impossible.” Cross MSJ 23–24. I do not require 100%

                                  11   compliance. I do expect substantial compliance within sixty (60) days in light of the importance

                                  12   of plaintiffs’ receipt of A-files in a timely fashion.
Northern District of California
 United States District Court




                                  13           Plaintiffs’ final form of requested relief, an order compelling DHS and ICE to provide

                                  14   notice to all persons in removal proceedings of their right to request their A-File through FOIA

                                  15   and how to do so, is different. Plaintiffs assert that neither ICE attorneys nor IJs adequately

                                  16   inform detained or pro se class members in removal proceedings of their right to request their A-

                                  17   Files through FOIA. St. John Decl. ¶ 13; Hoppock Decl. ¶ 25; Nightingale Decl. ¶ 17; Meyer

                                  18   Decl. ¶ 7; Damast Decl. ¶ 14; see also Keenan Dep. at 67:5–68:5 (no knowledge of whether ICE

                                  19   prosecutors or IJs notify individuals). As such, injunctive relief compelling defendants to timely

                                  20   notify individuals in removal proceedings of their right to request A-Files through FOIA would

                                  21   ensure that plaintiffs are “actually inform[ed].” Nozzi v. Hous. Auth., 806 F.3d 1178, 1194 (9th

                                  22   Cir. 2015); see Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). In

                                  23   addition, plaintiffs argue that injunctive relief allowing detained or pro se class members in

                                  24   removal proceedings to file an A-File FOIA request via a mechanism other than the internet or

                                  25   U.S. mail, e.g., by providing it to ICE at a removal hearing, would ensure that A-File FOIA

                                  26   requests are filed and timely processed. This is especially true given that ICE prosecutors

                                  27   generally possess the A-File during removal proceedings. Hoppock Decl. ¶ 14; Sáenz Decl. ¶¶ 9,

                                  28   16.
                                                                                          24
                                         Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 25 of 28




                                   1           Defendants are aware of this problem. DHS has acknowledged that “[p]ro se litigants who

                                   2   lack expertise to file FOIA requests are routinely unable to obtain copies of their A-Files or do not

                                   3   receive it in a timely fashion to adequately represent themselves,” and that “[t]his increases the

                                   4   likelihood that DHS will improperly remove individuals who do not fall under any of the

                                   5   Department’s enforcement priorities.” Ex. D, DHS Chief Privacy Officer Privacy Office

                                   6   Overview at Bates 85216-REP.

                                   7           Plaintiffs cite case law concerning the Due Process Clause, not FOIA, in support of this

                                   8   relief. To be sure, there are a number of ways that the federal government could make

                                   9   immigration proceedings more fair. Plaintiffs’ requested relief would be a small, useful and

                                  10   inexpensive step in that direction. But plaintiffs filed a FOIA case, not a due process challenge.

                                  11   FOIA does not explicitly or implicitly require the additional notice plaintiffs seek.

                                  12           I have broad equitable powers under FOIA, but I cannot see how this particular form of
Northern District of California
 United States District Court




                                  13   injunctive relief “is necessary to effectuate the congressional purpose behind the [FOIA] statute.”

                                  14   Biodiversity Legal Found. v. Badgley, 309 F.3d 1166, 1177 (9th Cir. 2002); see Long, 693 F.2d at

                                  15   909 (“[T]he Supreme Court held that Congress did not intend to limit the court’s exercise of its

                                  16   inherent equitable powers where consistent with the FOIA.”) (citing Renegotiation Bd. v.

                                  17   Bannercraft Clothing Co., 415 U.S. 1, 20 (1974)) (emphasis added); see, e.g., Animal Legal Def.

                                  18   Fund v. United States Dep’t of Agric., 935 F.3d 858, 873 (9th Cir. 2019) (district court had

                                  19   authority under FOIA to stop the agency from holding back records it has a duty to make

                                  20   available, which includes requiring an agency to post certain categories of documents in online

                                  21   reading rooms pursuant to the FOIA “reading-room” provision). I conclude that I lack

                                  22   jurisdiction to grant plaintiffs’ final form of requested relief.

                                  23   III.    MOTIONS TO SEAL
                                  24           Plaintiffs have filed two motions to seal material designated as confidential by defendants.

                                  25   Administrative Motion to Seal [Dkt. No. 68] (portions of Plaintiffs’ Motion for Summary

                                  26   Judgment, Index of Exhibits, and Exhibits D, L, M, O, Q, R, S, V, W, X, AA, BB, FF, and GG);

                                  27   Second Administrative Motion to Seal [Dkt. No. 78] (portions of Plaintiffs’ Opposition to

                                  28   Defendants’ Cross Motion for Summary Judgment and Reply in Support of Plaintiffs’ Motion for
                                                                                           25
                                        Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 26 of 28




                                   1   Summary Judgment).

                                   2          Defendants only seek to seal certain limited information from ten of the fourteen exhibits,

                                   3   seven of which contain personal identifying information of certain government employees

                                   4   (Exhibits M, Q, R, S, W, FF, and GG) and three of which contain non-final agency deliberations

                                   5   that reveal defendants’ conditional decision-making (Exhibits V, X, and BB). Declaration of

                                   6   Cristen C. Handley in Support of Plaintiffs’ Administrative Motion to Seal [Dkt. No. 76-1].

                                   7   Because defendants do not seek to seal any information on the remaining four exhibits (Exhibits

                                   8   D, L, O, and AA), Plaintiffs’ Motion for Summary Judgment, Index of Exhibits, and Plaintiff’s

                                   9   Opposition/Reply, those documents will be filed on the public docket. Id.; Defendants’ Response

                                  10   to Plaintiffs’ Second Administrative Motion to Seal [Dkt. No. 81].

                                  11          Defendants have shown a compelling reason to keep personal identifying information

                                  12   sealed and their request is narrowly tailored to only sealable material. See Declaration of
Northern District of California
 United States District Court




                                  13   Fernando Pineiro [Dkt. No. 76-2] ¶ 7 (explaining that disclosure of the private contact information

                                  14   of ICE and USCIS employees would cause unnecessary harm and subject them to harassment).

                                  15   Motion to seal portions of exhibits M, Q, R, S, W, FF, and GG is GRANTED.

                                  16          Defendants also contend that the non-final deliberative material in Exhibits V, X, and BB

                                  17   should be sealed. Exhibits V and X are draft briefing presentations in which a senior ICE official

                                  18   presented recommendations to another senior ICE official concerning the acquisition of additional

                                  19   resources for the ICE FOIA Division. Id. ¶ 5. The presentations include three options for seeking

                                  20   additional resources and recommend one. Id. Because the documents do not include ICE’s final

                                  21   decision about whether and how to seek additional resources, defendants assert that public release

                                  22   of the deliberations in these draft presentations would have an “immediate chilling effect on ICE’s

                                  23   future deliberations” and on its decision-making process. Id. Exhibit BB is a document that

                                  24   contains internal comments, proposed responses, and discussion bullets for a December 18, 2019

                                  25   meeting between ICE and USCIS. Id. ¶ 6. Defendants state this document also reflects non-final

                                  26   agency deliberations and its public release would have an “immediate chilling effect on the

                                  27   willingness of ICE officials to engage in free and frank discussions and could cause confusion for

                                  28   the public.” Id. I did not use those portions of the exhibits in my analysis of the motions and
                                                                                        26
                                        Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 27 of 28




                                   1   agree with defendants that they may be sealed as requested. I GRANT defendants’ motion to seal

                                   2   portions of exhibits V, X and BB.

                                   3                                            CONCLUSION

                                   4      For the reasons set forth above, summary judgment is GRANTED in favor of plaintiffs and

                                   5   against defendants with respect to plaintiffs’ pattern or practice claims. I ORDER the following:

                                   6      Declaratory Relief:

                                   7      Defendants have violated the FOIA by failing to make timely determinations on plaintiffs’ A-

                                   8      File FOIA requests within the mandated statutory time frames. Defendants have engaged in a

                                   9      pattern or practice of violating FOIA’s statutory deadlines when responding to requests for A-

                                  10      Files.

                                  11      Injunctive Relief:

                                  12     a.   Adhere to FOIA Timing Requirements: Defendants are permanently enjoined from further
Northern District of California
 United States District Court




                                  13          failing to adhere to the statutory deadlines for adjudicating A-File FOIA requests, as set

                                  14          forth in 5 U.S.C.§§ 552(a)(6)(A) and (B);

                                  15    b.    Eliminate the Backlogs: Within sixty (60) days of this order, defendants shall make

                                  16          determinations on all A-File FOIA requests in USCIS’s and ICE’s backlogs;

                                  17     c.   Quarterly Compliance Reports: Until further order, defendants shall provide this court and

                                  18          class counsel with quarterly reports containing information regarding the number and

                                  19          percentage of A-File FOIA requests that were filed and timely completed as well as the

                                  20          number and percentage of cases that remain pending beyond the twenty or thirty-day

                                  21          statutory periods, respectively 5 U.S.C.§§ 552(a)(6)(A) and (B). The first compliance

                                  22          report is due within ninety (90) days of this order.

                                  23      Motion to Seal

                                  24      Defendants’ request to seal portions of exhibits M, Q, R, S, W, V, X , BB, FF, and GG is

                                  25   GRANTED.

                                  26
                                  27

                                  28
                                                                                       27
                                        Case 3:19-cv-03512-WHO Document 89 Filed 12/17/20 Page 28 of 28




                                   1          A Status Conference is set for April 6, 2021 at 2:00 p.m. The parties shall file a joint

                                   2   status report by March 30, 2021.

                                   3          IT IS SO ORDERED.

                                   4   Dated: December 17, 2020

                                   5

                                   6
                                                                                                   William H. Orrick
                                   7                                                               United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       28
